Citation Nr: 0811403	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to July 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 76 
(1995).  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that additional development is needed prior to further 
disposition of the claim.

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b) (2007).  A rating of permanent and total 
disability will be assigned to veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disability 
which is likely to be permanent.  38 C.F.R. §§ 4.17, 4.18 
(2007).  Permanent and total disability for pension purposes 
is held to exist when there is a single disability ratable at 
60 percent or more, or where there are two or more 
disabilities with a combined evaluation of 70 percent or 
more, with at least one of the disabilities rated at least 40 
percent, and the veteran is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as the result of such disability.  38 C.F.R. 
§ 4.16 (2007).  Unemployability may be established on the 
basis of the particular circumstances of the veteran, 
including disabilities in combination with employment, 
background, and age.  38 U.S.C.A. §§ 1502, 1521, 5107 (b) 
(West Supp. 2007); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.17, 4.19 (2007).

In this case, the veteran has no service-connected 
disabilities.  The veteran has nonservice-connected 
disabilities identified by the RO as depression rated as 50 
percent disabling; sinusitis rated as 10 percent disabling; 
and hypertension, asthma, and peptic ulcers all rated as non-
compensable.  The combined disability rating is 60 percent.  
Therefore she does not meet the schedular requirements for 
consideration for non service-connected pension benefits.  
38 C.F.R. §§ 4.16, 4.25 (2007).  The issue, then, is whether 
the veteran's non service-connected disabilities nevertheless 
prohibits her from sustaining gainful employment.

The veteran filed her most recent claim for non service-
connected pension benefits in May 2005.  She contends that 
she has been unable to work since discharge from service due 
to her non service-connected disabilities.  In her May 2005 
claim, she stated that she has frequent crying spells and 
feelings of desperation.  She has problems with sinusitis and 
stated that her high blood pressure causes her to have bad 
headaches and dizziness.  In correspondence dated in 
September 2005, she indicated that she was totally disabled.  
She stated that she can not maintain any effective 
relationships and that no one would hire her.  Correspondence 
from the veteran's sister states that due to her psychiatric 
disability, her sister monitors her blood pressure and 
assists her with her medication.  In her substantive appeal, 
she stated that she has been told that she has an anger 
problem and that she has applied for employment but that no 
one will hire her due to the medication she is taking for her 
psychiatric disability.  She stated that without the 
medication she would hurt someone.

Private psychiatric treatment records dated in June 2004 show 
that the veteran was diagnosed with major depression without 
psychotic features.  She walked slowly nearly to the point of 
psycho-motor retardation and appeared to be chronically sleep 
deprived.  She reported diminished energy, poor 
concentration, and feelings of hopelessness with fleeting 
suicidal ideation.  In August 2005, her psychiatrist reported 
that he had seen her for approximately ten months for severe 
recurrent major depression and panic disorder with 
agoraphobia.  He opined that she was unable to perform any 
useful work and that her prognosis for the future was 
unknown.  He further opined that she was disabled.  Records 
dated in November 2005 indicate that she has not worked in 
some time.  She reported that her panic attacks had worsened 
and she preferred to stay in the house and did not socialize 
much, but was able to go shopping.  She also reported some 
visual hallucinations.  She denied psychotic symptoms, but 
the psychiatrist decided to increase her antidepressant 
medication.  He noted that she was non-compliant with her 
medication.

At a June 2006 personal hearing, the veteran testified that 
when she does not take her medication she is really violent 
towards others.  She testified that she was suffering 
mentally and physically, and had started hearing and seeing 
things.  Her mother testified that she is with her night and 
day and was in bad shape.

The Board finds that an opinion is needed as to whether the 
veteran is no longer able to be employed or whether she is 
more generally unemployable due to her non service-connected 
disabilities.  It does not appear that an examiner has yet 
been asked to render an opinion as to the overall effect of 
the veteran's non service-connected disabilities alone on her 
ability to obtain and retain employment.  In light of this, 
the prudent and thorough course of action is to afford the 
veteran an examination to ascertain the impact of her non 
service-connected disabilities on her unemployability.

In addition, during the January 2006 hearing, the veteran 
testified that she receives treatment from a private 
psychiatrist and psychologist at a mental health center in 
Canton, Mississippi.  As the most recent treatment record is 
dated in November 2005, additional private treatment records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain the veteran's 
treatment records from the private mental 
heath center in Canton, Mississippi dated 
since November 2005.
2.  Schedule the veteran for an 
examination to ascertain the impact of her 
non-service connected disabilities on her 
unemployability.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  That review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of the veteran's non service-
connected disabilities on her 
employability.  Specifically, the examiner 
should provide the following opinion:

Is it at least as likely as not (50 
percent or more probability) that the 
veteran is unable to obtain or maintain 
substantially gainful employment as a 
result of her nonservice-connected 
disabilities?

3.  Following completion of the foregoing, 
readjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

